DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 12/01/2021. Claim(s) 1-6, 14-17 and 20 have been amended. Claim(s) 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2021, 08/31/2021, 10/27/2021 & 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant filed amendment(s) to claim on 12/01/2021 to remedy the rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 14-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2013/0103313 A1) and further in view of Yariv et al. (US 2012/0239584 A1). 
Re Claim 1, 14 & 20, Moore teaches a non-transitory computer readable storage medium containing instructions, that when executed by one or more processors, cause the one or more processors to perform a method for providing navigating service using an electronic device, the method comprising: 
executing an application for the navigating service; (Moore; FIG. 1-14; ¶ [0053], [0072]; Executing a navigation application.) 
receiving a destination from a user of the electronic device; (Moore; FIG. 1-14; ¶ [0030], [0040], [0084]; A user inputs destination data, the device receives destination input.) 

calculating a route from the current location to the destination; (Moore; FIG. 1-14; ¶ [0030], [0033], [0040], [0084]; Calculating a route from the current location to the destination.) 
displaying a first screen interface that provides the calculated route to the destination of the user; (Moore; FIG. 1-14; ¶ [0029]- [0048]; Displaying the calculated route to the destination to the user.) 
Moore does not explicitly suggest receiving an input of the user selecting at least one other user to share the destination; transmitting a request for sharing the destination to the selected at least one other user's electronic device; transmitting the destination to the selected at least one other user's electronic device; periodically receiving location information of the user and the at least one other user; and displaying a second screen interface that provides locations of the user and the at least one other user on a map based on the received location information, wherein each of the locations of the user and the at least one other user is displayed by a visual object on the map, and wherein the first screen interface is different from the second screen interface, and the first screen interface is converted to the second screen interface when a specific input is received from the user.
However, in analogous art, Yariv teaches receiving an input of the user selecting at least one other user to share the destination; (Yariv; FIG. 1-8; Summary, ¶ [0026]- [0029]; The embodiment(s) detail users’ selections and sharing destination information.) 

transmitting the destination to the selected at least one other user's electronic device; (Yariv; FIG. 1-8; Summary, ¶ [0019], [0027], [0032]- [0036]; The sending of destination information to other users’ devices.) 
periodically receiving location information of the user and the at least one other user; and (Yariv; FIG. 1-8; Summary, ¶ [0028]- [0043]; The updating of a user locations during travel to a destination.) 
displaying a second screen interface that provides locations of the user and the at least one other user on a map based on the received location information, (Yariv; FIG. 1-8; Summary, ¶ [0037], [0044], [0053]; The embodiment(s) detail various screens that display the location of users on a map like display.) 
wherein each of the locations of the user and the at least one other user is displayed by a visual object on the map, and (Yariv; FIG. 1-8; Summary, ¶ [0026]- [0036]; The locations of the various users display as objects on a screen.) 
wherein the first screen interface is different from the second screen interface, and the first screen interface is converted to the second screen interface when a specific input is received from the user. (Yariv; FIG. 1-8; Summary, ¶ [0025], [0037], [0053]; The embodiment(s) detail various custom interfaces for the presentation of data to the plurality of users.) 
Moore in view of Yariv to create a group location sharing event for the reasons of guiding a plurality of users to a common location. (Yariv Abstract) 

Re Claim 2, Moore-Yariv discloses the non-transitory computer readable storage medium of claim 1, the method further comprising: 
displaying a friend list when a request to invite the at least one other user is received from the user. (Yariv; FIG. 1-4; ¶ [0037]- [0040], [0053]; The system detail similar comparable methodology that allows a user to add a group of users(friends) to a location sharing event, which is displayed on the user’s screen.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore in view of Yariv to create a group location sharing event for the reasons of guiding a plurality of users to a common location. (Yariv Abstract) 

Re Claim 3 & 15-16, Moore-Yariv discloses the non-transitory computer readable storage medium of claim 2, the method further comprising: 
setting the at least one other user selected by the user as a sharing group when the user selects the at least one other user from the friend list. (Yariv; FIG. 1-4; Summary, ¶ [0026], [0029], [0037]- [0040], [0053]; The system detail similar comparable methodology that allows a user to add a group of users(friends) to a location sharing event to create a location sharing group.) 
Moore in view of Yariv to create a group location sharing event for the reasons of guiding a plurality of users to a common location. (Yariv Abstract) 

Re Claim 9 & 18, Moore-Yariv discloses the non-transitory computer readable storage medium of claim 3, the method further comprising: 
setting a passage destination for all or part of sharing members in the sharing group. (Yariv; FIG. 1; ¶ [0019], [0026]- [0029], [0038]; Setting a shared destination for a group of users.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore in view of Yariv to create a group location sharing event for the reasons of guiding a plurality of users to a common location. (Yariv Abstract) 

Claim(s) 4-7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2013/0103313 A1), in view of Yariv et al. (US 2012/0239584 A1) and further in view of Altman et al. (US 2007/0281716 A1). 
Re Claim 4, Moore-Yariv discloses the non-transitory computer readable storage medium of claim 3, yet does not explicitly suggest the method further comprising: displaying at least one of a name of the sharing group, a personnel of the sharing group, and names of sharing members in the sharing group.  
However, in analogous art, Altman teaches the method further comprising: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore-Yariv in view of Altman to name location sharing groups for the reason of managing location information in a location based social network. (Altman Abstract) 

Re Claim 5 & 17, Moore-Yariv discloses the non-transitory computer readable storage medium of claim 3, yet does not explicitly suggest the method further comprising: displaying sharing members in the sharing group and non-sharing members to be distinguished from each other in the friend list, wherein the friend list includes a profile image representing each friend in the friend list.  
However, in analogous art, Altman teaches the method further comprising: 
displaying sharing members in the sharing group and non-sharing members to be distinguished from each other in the friend list, wherein the friend list includes a profile image representing each friend in the friend list. (Altman; FIG. 1-6A; ¶ [0037]- [0050]; The embodiment(s) detail various forms of groups, such as groups in which a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore-Yariv in view of Altman to name location sharing groups for the reason of managing location information in a location based social network. (Altman Abstract) 

Re Claim 6, Moore-Yariv-Altman discloses the non-transitory computer readable storage medium of claim 5, the method further comprising: generating a keypad for text input at a bottom of a user interface (UI). (Moore; FIG. 1; Summary, ¶ [0033]; A keyboard associated with the user interface.) 

Re Claim 7, Moore-Yariv discloses the non-transitory computer readable storage medium of claim 3, yet does not explicitly suggest the method further comprising: displaying an icon and a name representing each of sharing members in the sharing group.
However, in analogous art, Altman teaches the method further comprising: 
displaying an icon and a name representing each of sharing members in the sharing group. (Altman; FIG. 1-6A; ¶ [0037]- [0050]; The accounts of users have photos and names in the profile.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore-Yariv in view of Altman to name  

Claim(s) 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2013/0103313 A1), in view of Yariv et al. (US 2012/0239584 A1) and further in view of Schmandt et al. (US 2005/0184875 A1). 
Re Claim 8, Moore-Yariv discloses the non-transitory computer readable storage medium of claim 3, yet does not explicitly suggest the method further comprising: displaying an average speed of each of sharing members in the sharing group; and displaying a talk menu for transmitting a message to each of the sharing members.  
However, in analogous art, Schmandt teaches the method further comprising: 
displaying an average speed of each of sharing members in the sharing group; and (Schmandt; FIG. 1-12; ¶ [0050]- [0070], [0114]; The display of the average speed related to group exchanges.) 
displaying a talk menu for transmitting a message to each of the sharing members. (Schmandt; FIG. 1-12; ¶ [0016]; The system displays an interface that allows for voice messaging.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore-Yariv in Schmandt to display speed and voice messages for the reasons of providing communication awareness between small sets of consenting participants. (Schmandt Field of Invention)

Moore-Yariv-Schmandt discloses the non-transitory computer readable storage medium of claim 9, the method further comprising: 
displaying detail information for the destination and the passage destination, wherein the detail information includes an address of the destination and an address of the passage destination. (Moore; FIG. 1; Summary, ¶ [0081]- [0084]; The embodiment(s) detail and displays route, destination and address information.) 

Claim(s) 11-12, 19 s/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2013/0103313 A1), in view of Yariv et al. (US 2012/0239584 A1) and further in view of Trussel et al. (US 2013/0226453 A1).
Re Claim 11 & 19, Moore-Yariv discloses the non-transitory computer readable storage medium of claim 1, yet does not explicitly suggest the method further comprising: displaying an indicator indicating a relative location of each of the user and the at least one other user with respect to the destination on a bar-type visual representation based on the received location information.  
However, in analogous art, Trussel teaches the method further comprising: 
displaying an indicator indicating a relative location of each of the user and the at least one other user with respect to the destination on a bar-type visual representation based on the received location information. (Trussel; FIG.2-7; ¶ [0035], [0049]- [0051]; Recipient refers to a group. Recipient/sender involved in location sharing event. Location and time shared between recipient/sender; location/time occasionally refreshed.)
Moore-Yariv in view of Trussel to send route and destination information to users for the reasons of implementing a mobile application for integrating location sharing events that allows user to share and display location information with each other. (Trussel Abstract) 

Re Claim 12, Moore-Yariv-Trussel discloses the non-transitory computer readable storage medium of claim 11, wherein the relative location indicated on the bar-type visual representation is determined based on estimated time of arrival of each of the user and the at least one other user to the destination or a distance from each of the user and the at least one other user to the destination. (Trussel; FIG. 2-6; ¶ [0035], [0042], [0062]; Recipient refers to a group. Location Sharing Application shares real-time location of sender/recipient, allow user to modify/update location. Sender/recipient location information can be used to ensure arrival at joint destination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore-Yariv in view of Trussel to send route and destination information to users for the reasons of implementing a mobile application for integrating location sharing events that allows user to share and display location information with each other. (Trussel Abstract) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443